


110 HR 6084 IH: Auto File Act of

U.S. House of Representatives
2008-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6084
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  Secretary of the Treasury to establish an Auto File Program which provides
		  certain individuals with income tax forms containing pre-filled
		  information.
	
	
		1.Short titleThis Act may be cited ast the
			 Auto File Act of
			 2008.
		2.Auto File Program
			 to provide certain individuals with income tax forms containing pre-filled
			 information
			(a)In
			 generalChapter 77 of the
			 Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended
			 by adding at the end the following new section:
				
					7529.Auto file
				program to provide certain individuals with income tax forms containing
				pre-filled information
						(a)In
				generalThe Secretary shall
				establish a program under which eligible individuals will be mailed pre-filled
				return forms—
							(1)which they may use
				as a basis for preparing their returns of tax imposed by chapter 1, and
							(2)which, based on
				applicable information, contain such information and computations as the
				Secretary determines to be appropriate.
							(b)DefinitionsFor purposes of this section—
							(1)Eligible
				individualExcept as provided in regulations prescribed by the
				Secretary, the term eligible individual means any individual
				if—
								(A)credit was allowed
				to such individual under section 32 (relating to earned income credit) for the
				preceding taxable year, or
								(B)based on applicable
				information for the taxable year, the Secretary determines that—
									(i)the taxpayer may
				be eligible for such credit for the taxable year, or
									(ii)the taxpayer’s only income for the taxable
				year is from wages, interest, dividends, pensions and annuities, social
				security benefits (as defined in section 86(d)), unemployment compensation (as
				defined in section 85(b)), or individual retirement plan distributions.
									(2)Applicable
				informationThe term applicable information means
				information shown on returns received by the Secretary under part III of
				subchapter A of chapter 61 (relating to information returns).
							(c)Timing of
				mailingsMailings under
				subsection (a) shall be made as rapidly as possible after the close of the
				taxable year and, to the extent practicable, before the 1st day of the third
				month after the close of the taxable year.
						(d)Return To be
				verified by taxpayerNothing in this section shall be construed
				to relieve the taxpayer from any requirement under this title.
						(e)Reporting by
				national taxpayer advocateThe National Taxpayer Advocate shall
				provide annual reports to the Congress containing—
							(1)such Advocate’s
				assessment of the accuracy of the information provided on pre-filled forms for
				eligible taxpayers, and
							(2)such other
				information and recommendations as such Advocate deems appropriate.
							(f)RegulationsThe Secretary shall prescribe such
				regulations as are necessary or appropriate to carry out the purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter 77 is amended by
			 adding at the end the following new item:
				
					Sec. 7529. Auto file program to
				provide certain individuals with income tax forms containing pre-filled
				information..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years beginning after the date of the enactment of this Act.
			
